'.                                                                                                                             1 5 1 3s I -()?__
"'                                                                                                                                                RECEIVED IN
                                                                                                                               COURT OF CRIMINAL APPEALS

     Criminal Appeals Court               In the Matter of CASE# WR-75,351-02                                                                      JUL 21 2D15
     201 E 14th St, Austin, TX 78701

            SECOND: Petition for Writ of Habeas Corpus                           Abet                                                                  Acosta, Clerk
     This Court has Jurisdiction to hear this petition pursuant to The Federal Constitution
     and Art 5 Section 5 (c), Art 1 Sec. 12, 13, 15, 18, 19, 27 and 29 Texas Constitution and
     has the duty to do so.

     This petition is brought before this court for just cause and crime against me and denial
     of my right to liberty and travel, including Fraud, False imprison, Armed Kidnapping,
     using false and bogus citations 5949, 5960 and 08907 still pending in Grand Saline
     Texas Corporation administrative Court without Jurisdiction criminal conversion of true
     name into a corporate legal person, denial of a 7th amendment trial, denying me the
     right to travel on the public road in the State Of Texas. Policy enforcement officer Burns
     claiming I had to have a Drivers license before I can travel on the public road that runs
     through the Corp city of Grand Saline of the "the State of Texas" has make two false
     arrest the present one was on may 2nc1 2015 he took me to the Sheriffs commercial Jail
     and placed me in prison with out arrest authority or jurisdiction with the only
     jurisdiction of officers of corporations which is not me.

      Policy enforce officer Burns stopped me again on May 2, 2015 while I was traveling on
      U.S.' Highway 80 in Grand Saline and claimed he had two warrants for my arrest for
      failure to appear. I told him he did not have any lawful warrants for my arrest he
      ignored me. I told him that I did appear and I had witnesses. He put me in irons and
      took me to jail the alleged warrants order him to take me before the Grarid Saline
      administrative judge. He had no order to take me and place me in jail. I ask him has he
     ·1QQ15. _at!the evidence· in the court record showing there were no such license in "the
      State-of
      . . :.. i - -·
                    Texas~'.
                       ' .
                       -~· •
                             as a drivers
                             ~    . .
                                           license ..in-~the S.tate~of.Texas" and·the.'speed signs were' for'
                                        ' . .      t    -"-   ~         ~      •            ~· ~-~   •       •   ••

      commercial dri'vers hauling people and goods for hire. He ignored that also. It is evident
      that Burns_i_s using his offic~Jor highway_r.obpery with the aid of the officers of the city
      court. and the city- counsel 8:hd mayor to bring in funds for the city~ It is also evident no
      fair trial can be had in the City court. The last thing Burns said to me at the jail was
      that he was going to arrest me every time I come to his town for not having a driver's
      license.

     I could go on with this petition and bore the court telling it something it knows. Instead
     I petition the court to issue this writ and put a permanent restraining order on all the
     agents of the corporate city of Grand Saline, Texas from violating my rights and denying
     due process. Also I petition this court to revoke all licenses of all parties that are a party
     to this matter and award any either restitution the court deem fair and just.'
                                    Case law in support of this petition.

     In the Matter of CASE# WR-75,351-02 Corporations STATE OF TEXAS
     and UNITED STATES AND UNITED STATES OF AMERICA

                      NOTICE AND WARNING ·               .
     Nb CORPORATE'JURISDICTION OYER THENATU~AL.MAN ?··:·.··~ .·                                                                                             -. ··:

     '. .    ..   .l     . .. .   ..'       .. ~        .     ' . :'        .. _.,   -~--
                                                                                                         .
                                                                                            ·.. ' . ·.\.. J:.    -~
                                                                                                                      -:   .   - .         . ·.    .   ''
                                                                                                                                                               -~
                                                                                                                                                                ·.'    '
     ThisGrari9 .Saline Court or its agents            lack~jurisdictiqn·of.Ralph-Kenneth a· man any 'OfHis
     property or his ministry: .                          . '·' \ -      . ':  - '-~-~ .. ;~ :.. ''. ·.. · -·-i ,_:
                                                                       \.                                                      'i .   ·-'. -·~r, ·~.0 ~   r.          ~-



     Supreme Court of the United States 1795, "Inasmuch as every government
is an artificial person, an abstraction, and a creature of the mind
only, a government can interface only with other artificial persons. The
imaginary, having neither actuality nor substance, is foreclosed from
creating and attaining parity with the tangible. The legal manifestation
ofthis is that no government, as well as any law, agency, aspect,
court, etc. can concern itself with anything other than corporate,
artificial persons and the contracts between them." S.C.R. 1795, (3 U.S.
54; 1 L.Ed. 57;3 Dall. 54),

JUSTICE DELA YEO IS JUSTICE DENIED.
                                                                                                            ,_'
This 15th day of July 2015

-Jl-~44-~-=~~~a.£'£L;(..L...!f:O.~~~L__o~~::;c:.&2.~r-'    Non-resident Seal:
      n not a corporate legal person o c ita! letter "corporate,                  :.
artificial person" legal fiction.                                                  -_...    ..              ~:

                                                                                         -~    :,..
Mail location: 171 private Road 5 710                                                          ....... /!        '   I   II

       Hold for Ralph-Kenneth
       Grand Saline, Texas (near 75140)
                                    Certificate of Service
This petition for Writ of Habeas Corpus and Documents mark 1, 2, 3, 4, 5, 6, previously
sent mailed to Criminal Appeals Court 201 E 14th St, Austin, TX 78701 by certified
mail with return receipt requested this 4th day of May 2015.
 This second petition sent By me, this 15th day of July 2015

Mark~~~~~~~~l!6~;_~~~~1!;~~~~~~                                      Seal:
             an not a "corporat~, artificial

Copy to: Dan Flynn the State of Texas representative.




                                                                                                      2